Name: 93/55/EEC: Commission Decision of 21 December 1992 amending the guarantees for the introduction of molluscs into zones for which a programme for Bonamia ostreae and Marteilia refringens has been approved
 Type: Decision_ENTSCHEID
 Subject Matter: fisheries;  foodstuff;  European construction;  marketing;  health;  transport policy
 Date Published: 1993-01-22

 Avis juridique important|31993D005593/55/EEC: Commission Decision of 21 December 1992 amending the guarantees for the introduction of molluscs into zones for which a programme for Bonamia ostreae and Marteilia refringens has been approved Official Journal L 014 , 22/01/1993 P. 0024 - 0024 Finnish special edition: Chapter 3 Volume 48 P. 0021 Swedish special edition: Chapter 3 Volume 48 P. 0021 COMMISSION DECISION of 21 December 1992 amending the guarantees for the introduction of molluscs into zones for which a programme for Bonamia ostreae and Marteilia refringens has been approved(93/55/EEC)THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Directive 91/67/EEC of 28 January 1991 concerning the animal health conditions governing the placing on the market of acquaculture animals and products (1), and in particular Article 10 (3) thereof, Whereas, following the approval of a programme for Bonamia ostreae and Marteilia refringens in accordance with Article 10 (2) of Directive 91/67/EEC, the introduction of molluscs into the zones or farms to which the programme applies is subject to the rules set out in Article 8 of the said Directive; Whereas the Commission has approved, in particular by its Decision 92/528/EEC of 9 November 1992, a programme for Bonamia ostreae and Marteilia refringens for Great Britain and Northern Ireland (2); Whereas identical plans submitted by other Member States are being scrutinized by the Commission; Whereas the application of the rules laid down in Article 8 (1) (a) of Directive 91/67/EEC creates difficulties for the supply of the zones concerned; whereas it is necessary to adopt, in accordance with Article 10 (3) of the said Directive, amendments to the guarantees provided for; Whereas the provision of this Decision shall be reviewed by 30 June 1993 in the light of an opinion from the Scientific Veterinary Committee; Whereas the measures provided for in this Decision are in accordance with the opinion of the Standing Veterinary Committee, HAS ADOPTED THIS DECISION: Article 1 Derogating from the rules referred to in Article 8 (1) (a) of Directive 91/67/EEC, the introduction into zones for which a programme for Bonamia ostreae and Marteilia refringens has been approved, shall be allowed for batches of molluscs originating from other zones for which such a programme has been approved or from zones without such an approved programme. In both cases the molluscs must be accompanied by a movement document completed by the official service, certifying that the moluscs originate from an area where there has been no history of bonamiosis (Bonamia ostreae) or marteiliosis (Marteilia refringens) in the previous two years, confirmed by tests carried out at intervals adapted to the development of the pathogens in question in accordance with the procedures recommended by the Scientific Veterinary Committee. Article 2 This Decision is addressed to the Member States. Done at Brussels, 21 December 1992. For the Commission Ray MAC SHARRY Member of the Commission (1) OJ No L 46, 19. 2. 1991, p. 1. (2) OJ No L 332, 18. 11. 1992, p. 25.